Citation Nr: 1704456	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  06-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss, including secondary to residuals of a traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty for training from August 1975 to December 1975, and on active duty from March 1976 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In August 2008, a videoconference hearing was held before a Veterans Law Judge and the Veteran provided testimony concerning a claim for hearing loss and for a psychiatric disorder.  In October 2008, the Board determined that new and material evidence had been received to reopen a claim for hearing loss and remanded the service connection issues for additional development.  The issue of entitlement to service connection for a neurological disorder was also remanded so that a statement of the case could be furnished.  This was accomplished and the Veteran perfected an appeal of that issue as well.

In June 2013, the Board remanded the appeal so that a travel board hearing could be scheduled.

In August 2013, a hearing was held before the undersigned Veterans Law Judge and the Veteran provided testimony concerning his claims for an acquired psychiatric disorder, hearing loss, and a neurological disorder.  

In May 2014, the Board granted entitlement to service connection for a neurological disorder, including the residuals of traumatic brain injury.  Also in May 2014, in a separate decision signed by a panel of three Veterans Law Judges, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder, including secondary to residuals of a traumatic brain injury, and for a bilateral hearing loss, including secondary to residuals of a traumatic brain injury.  

In August 2016, the RO granted entitlement to service connection for a neurological disorder to include traumatic brain injury with residual neurocognitive disorder, personality change and depressive disorder (claimed as head injury with depression, concussion, neurological damage, and memory problems/stress).  This was considered a complete grant of the benefit sought on appeal.  As indicated, the acquired psychiatric disorder issue was granted and rated with the neurological disorder.  Accordingly, that issue is no longer for consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As the Veterans Law Judge who held the August 2008 hearing is not available to participate in this proceeding it is reviewed by the Veterans Law Judge who conducted the August 2013 proceeding.  38 U.S.C.A. § 7102 (West 2014).

The only issue remaining before the Board at this time is entitlement to service connection for bilateral hearing loss.  


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the attorney indicated that the Veteran wished to withdraw his claim of entitlement to service connection for a hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for bilateral hearing loss, including secondary to residuals of a traumatic brain injury, are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2016, the attorney indicated that the Veteran wished to withdraw his claim of entitlement to service connection for a hearing loss and no longer wished to have the Board consider that appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

On review, the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for a bilateral hearing loss, including secondary to residuals of a traumatic brain injury.  Hence, there remain no allegations of errors of fact or law for appellate consideration as concerns that issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for a bilateral hearing loss, including secondary to residuals of a traumatic brain injury, is dismissed.  



_______________________________________
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


